

117 HR 144 : Supporting Early-Career Researchers Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 144IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo forestall the loss of research talent by establishing a temporary early career research fellowship program.1.Short titleThis Act may be cited as the Supporting Early-Career Researchers Act.2.FindingsCongress finds the following:(1)The Nation’s universities and industrial research labs are facing unprecedented budget pressure as part of the COVID–19 health crisis, resulting in considerably fewer openings for research and teaching positions.(2)Emergency funding is needed to forestall the loss of research talent likely to occur if early-career researchers are forced to seek employment outside of research due to the sharp economic decline caused by the COVID–19 health crisis.(3)The future of America's defense will rely on advanced technologies to maintain its military superiority over its rivals, including China. These technologies will require new levels of scientific and engineering aptitude and understanding. Early career researchers will play a critical role in the development of these technologies, and the loss of an entire generation of researchers due to the COVID–19 pandemic will be detrimental to the United States national security.3.Early-career research fellowship program(a)In generalThe Director of the National Science Foundation may establish a 2-year pilot program to award grants to highly qualified early-career investigators to carry out an independent research program at the qualified institution of higher education chosen by such investigator, to last for a period not greater than 2 years.(b)Selection processThe Director of the National Science Foundation shall select grantees under subsection (a) from among citizens, nationals, and lawfully admitted permanent resident aliens of the United States.(c)OutreachThe Director shall conduct program outreach to recruit fellowship applicants—(1)from all regions of the country;(2)from historically underrepresented populations in the fields of science, technology, engineering, and mathematics; and(3)who graduate from or intend to carry out research at a variety of types of institutions of higher education, including—(A)Historically Black Colleges and Universities;(B)Hispanic-Serving Institutions;(C)Tribal Colleges and Universities; and(D)institutions of higher education that are not among the top 50 institutions in annual Federal funding for research.(d)Special considerationThe Director shall give special consideration to an application from an individual who graduated from or is intending to carry out research at an institution of the type listed in subsection (c)(3).(e)ReportNot later than 90 days after the conclusion of the second year of the pilot program, the Director shall submit a report to Congress that includes—(1)statistical summary data on fellowship awardees disaggregated by race, ethnicity, gender, age, years since completion of doctoral degree, and institution type;(2)an assessment, drawing on feedback from the research community and other sources of information, of the effectiveness of the pilot program for mitigating the loss of research talent due to the pandemic; and(3)if determined effective, a plan for permanent implementation of the pilot program.(f)Qualified institution of higher education definedThe term qualified institution of higher education has the meaning given the term in section 102 of the Higher Education of Act of 1965, except that such term does not include an institution described in subsection (a)(1)(C) of such section.4.Authorization of appropriationsThere is authorized to be appropriated to the Director of the National Science Foundation $250,000,000 for each of fiscal years 2021 through 2022 to carry out the activities in this Act.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk